Lake App. No. 2005-L-015, 2006-0hio-5192. Discretionary appeal accepted on Proposition of Law No. II; cause held for the decision in 2005-1993 and 2005-2032, Elston v. Howland Local Schools, Trumbull App. No. 2004-T-0092, 2005-Ohio-4765; cause consolidated with 2006-2078, Burya v. Lake Metroparks Bd. of Park Commrs., Lake App. No. 2005-L-015, 2006-Ohio-5192; and briefing schedule stayed.
Moyer, C.J., and Lundberg Stratton, J., would also accept the appeal on all other Propositions of Law.
Lanzinger, J., would also accept the appeal on Proposition of Law No. I.
Pfeifer, J., dissents.